Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 

Response to Amendment
The amendment received July 8, 2022 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 5-6, 9-10, 12 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US20150064545A1) and further in view of Ichinose (US20060269842A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 5-10,12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110206948A1 (Asai)

Regarding claim 1, Asai teaches a power source apparatus that is provided with battery blocks made up of a plurality of battery cells connected in battery stacks [abs].
Asai teaches a battery modules comprises a battery core and an end plate, a plurality of battery cores are arranged side by side along a length direction of the battery pack [fig. 8], the end plate [fig. 12 i.e. #4B; 0048] is located on at least one side of the plurality of battery cores in the length direction, and a limiting plate [#62; 0053; i.e. component holder] disposed on at least one side of the module assembly in the length direction and correspondingly to the end plates a  battery modules, wherein the end plate of each battery module is disposed between the limiting plate and a respective battery core, the limiting plate comprises an inner side surface towards the end plate, two or more first inserting and receiving portions [#6; 0064; screws that go in through the holes] are provided on the inner side surface to correspond to two or more end plates respectively, a second inserting and receiving portion [#6, 0064] is provided on the surface of the end plate towards the limiting plate to correspond to one of the first inserting and receiving portions, and the two or more battery modules are coupled with the limiting plate via one of the first inserting and receiving portions and the second inserting and receiving portion respectively [please refer to the annotated fig 12 below for the claimed limitations].
Asai is silent with respect to a module assembly comprising two or more battery modules. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai and duplicate the battery modules, wherein a module assembly comprising two or more battery modules as claimed as there would be a reasonable expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). In addition, providing additional battery modules predictably would have resulted in an assembly with two or more battery modules, thereby enhancing the battery pack with a higher energy output.  Therefore, in order to enhance the battery pack with a higher energy output, it would have been obvious to one of ordinary skill in the art to duplicate Asai’s battery modules and arrive at the claimed invention.



    PNG
    media_image1.png
    650
    852
    media_image1.png
    Greyscale


Regarding claim 2, Asai teaches wherein one of each of the first inserting and receiving portions and the second inserting and receiving portion is configured as a groove, and the other is configured as a convex column fitting to the groove [please refer to the annotated fig. 12 above in claim 1; it is noted, Asai teaches the inserting/receiving portions to be a screw type, thus the inserting portion is the groove that allows the screws to go in and as the screw gets screwed and goes thru the limiting plate and the end plate, it fits into the groove, and as can be seen the portions are in a convex shape].

Regarding claim 3, Asai teaches wherein each of the first inserting and receiving portions is configured as a groove, and the second inserting and receiving portion is configured as a convex column fitting to the groove; and the groove is configured as a tapered groove, an aperture of the groove is gradually reduced in a direction away from the end plate, and/or the convex column is configured as a tapered convex column, and a cross section of the convex column is gradually reduced in a direction away from the end plate [please refer to the explanation in claim 2, which explains that Asai teaches the inserting and receiving portions as claimed]. In regards to the groove being tapered; that would be an obvious design is within the ambit of one of ordinary skill in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portions to be tapered which would predictably have resulted in the claimed invention, thereby allowing the plates to attach to one another. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 5, Asai teaches wherein the inner side surface is recessed to form a sinking table, each of the first inserting and receiving portions is disposed on the sinking table, and at least a part of the end plate is located within the sinking table [please refer to fig 12 above in claim 1 that illustrates the limiting plates has a sinking table configuration; i.e. a recessed portion].
Regarding claim 6, Asai teaches wherein each of the battery modules comprises two end plates, and the two end plates are respectively disposed on two sides of the plurality of battery cores in the length direction; and the number of the limiting plates is two and the two limiting plates are disposed on two sides of the module assembly in the length direction, the inner side surfaces of the two limiting plates are provided with the first inserting and receiving portions, and each of the end plates is provided with the second inserting and receiving portion [fig. 9].
Regarding claim 7, Asai teaches the battery pack according to claim 1, wherein the number of the limiting plates is two, and the two limiting plates are respectively disposed on two sides of the module assembly in the length direction, and the battery pack further comprises a connecting member spanning the module assembly and connected between the two limiting plates [shown below in fig 7].	

    PNG
    media_image2.png
    546
    699
    media_image2.png
    Greyscale

Regarding claim 8, Asai teaches wherein each of the limiting plates comprises a top portion and a bottom portion disposed opposite to each other in a height direction of the battery pack, and two side surfaces disposed opposite to each other in the width direction; and the connecting member comprises a side connecting member connected to the side surface of each of the limiting plates, and an intermediate connecting member connected to the top portion of each of the limiting plates [please refer to claim 7].

Regarding claim 9, Asai teaches wherein the number of the intermediate connecting members is two or more, and the two or more intermediate connecting members are spaced apart in the width direction; and/or, a seam is formed between the two adjacent battery modules in the width direction, and the intermediate connecting member is correspondingly disposed above the seam [please refer to claim 7].

Regarding claim 10, modified Asai teaches the battery pack according to claim 7, wherein the connecting member comprises two connecting ends disposed opposite to each other in an extension direction of the connecting member [shown above in fig. 7 and claim 7], and the connecting member is connected to each of the limiting plates via the connecting ends; and a limiting groove is provided on a surface of each of the limiting plates to correspond to at least one of the two connecting ends, so that the at least one of the two connecting ends is limited to be located within the limiting groove [fig. 9].

    PNG
    media_image3.png
    323
    597
    media_image3.png
    Greyscale

Regarding claim 12, Asai teaches wherein the inner side surface is recessed to form a sinking table, each of the first inserting and receiving portions is disposed on the sinking table, and at least a part of the end plate is located within the sinking table [fig. 9].

Regarding claim 15,  Asai teaches wherein each of the battery modules comprises two end plates, and the two end plates are respectively disposed on two sides of the plurality of battery cores in the length direction; and the number of the limiting plates is two and the two limiting plates are disposed on two sides of the module assembly in the length direction, the inner side surfaces of the two limiting plates are provided with the first inserting and receiving portions, and each of the end plates is provided with the second inserting and receiving portion [fig. 9].
Regarding claim 16, modified Asai teaches the battery pack according to claim 6, wherein the battery pack further comprises a connecting member spanning the module assembly and connected between the two limiting plates [refer to claim 7].


Claim 4, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110206948A1 (Asai) further in view of US20150147630A1 (Nakano)
Regarding claim 4, Asai teaches the battery pack according to claim 1, wherein each of the first inserting and receiving portions is configured as a groove, and the second inserting and receiving portion is configured 13Attorney Docket No. 19PFO158US as a convex column fitting to the groove [noted above in claim 1 and 2]; however is silent with respect to and each of the battery modules further comprises a loop disposed on an outer periphery of the end plate and the plurality of battery cores, the loop is configured to protrude from a surface of the end plate, a height of the convex column protruding from the surface of the end plate is greater than a height of the loop protruding from the surface of the end plate, and at least a portion of the convex column is located within the groove.  

Nakano teaches a secondary battery. Nakano teaches a restraining band #130(depicted below), corresponding to the loop that is disposed on the outer periphery of the end plate (#120) [0090]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai to further incorporate the restraining strap taught by Nakano, as doing so would retain the pressure in the stacking direction to further improve the strength of the battery modules [0090].


    PNG
    media_image4.png
    547
    645
    media_image4.png
    Greyscale


Regarding claim 11, modified Asai teaches the battery pack according to claim 3, however is silent with respect to wherein each of the battery modules further comprises a loop disposed on an outer periphery of the end plate and the plurality of battery cores, the loop is configured to protrude from a surface of the end plate, a height of the convex column protruding from the surface of the end plate is greater than a height of the loop protruding from the surface of the end plate, and at least a portion of the convex column is located within the groove. Nakano teaches a secondary battery. Nakano teaches a restraining band #130(depicted below), corresponding to the loop that is disposed on the outer periphery of the end plate (#120) [0090]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai to further incorporate the restraining strap taught by Nakano, as doing so would retain the pressure in the stacking direction to further improve the strength of the battery modules [0090].

Regarding claim 13, modified Asai teaches the battery pack according to claim 4, Asai teaches wherein the inner side surface is recessed to form a sinking table, each of the first inserting and receiving portions is disposed on the sinking table, and at least a part of the end plate is located within the sinking table [depicted above in Fig 9; sinking table is a recessed portion] .

Regarding claim 14, modified Asai teaches the battery pack according to claim 4, Asai teaches wherein each of the battery modules comprises two end plates, and the two end plates are respectively disposed on two sides of the plurality of battery cores in the length direction; and the number of the limiting plates is two and the two limiting plates are disposed on two sides of the module assembly in the length direction, the inner side surfaces of the two limiting plates are provided with the first inserting and receiving portions, and each of the end plates is provided with the second inserting and receiving portion [described above in claim 1 and depicted in Fig. 9].


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110206948A1 (Asai) further in view of US20130164592A1 (Maguire)

Regarding claim 17, Asai teaches the battery pack according to claim 6. Asai is silent with respect to wherein the battery pack further comprises a lower case, the lower case comprises a bottom wall, a side wall connected to each other, and an accommodating space surrounded by the bottom wall and the side wall, and the module assembly and the limiting plates are both disposed in the accommodating space. Maguire teaches a battery module assembly and method of assembling a battery [abs]. Maguire teaches a battery pack has a lower case [fig. 6; i.e. tray]. The tray is designed as recited in claim 17. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai in view of Maguire and incorporate a lower case, as it would help facilitate the battery assembly [0040]. Further, this configuration is well known in this field of endeavor, as the lower case provides additional support to the battery pack, which further allows it from falling out of place. 

    PNG
    media_image5.png
    277
    527
    media_image5.png
    Greyscale







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729